                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                  3:19-cr-157-MOC-1


 UNITED STATES OF AMERICA,                       )
                                                 )
                                                 )
 Vs.                                             )                     ORDER
                                                 )
                                                 )
 NICKI PARKER,                                   )
                                                 )
                 Defendant.                      )


       THIS MATTER is before the Court on Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence. (Doc. No. 41). Defendant is currently incarcerated at FCI-

Edgefield in Edgefield, South Carolina. The Government has responded in opposition to the

motion.

       I.     BACKGROUND

       On June 20, 2019, Defendant pled guilty in this Court to two counts of possession with

intent to distribute five (5) grams or more of methamphetamine (actual), all in violation of 21

U.S.C. § 841, ranging from separate instances. Defendant trafficked over 68 grams of actual

methamphetamine and scored at Base Offense Level 27, Category III, with a guideline range of

87 to 108 months. See PSR (Doc. No. 34). Defendant committed the instant offense while

under an active criminal justice sentence. Id.

       On November 26, 2019, this Court sentence Defendant below the guidelines range to 57-

months prison, with 3-years supervised release. On June 12, 2020, Defendant petitioned the

FCI-Edgefield Warden for compassionate release. Per the United States Bureau of Prisons


                                                     1



       Case 3:19-cr-00157-MOC-DCK Document 46 Filed 09/11/20 Page 1 of 5
(BOP), the institutional review is ongoing and, as of the date of the filing of the Government’s

response, a final determination has not been made.

        Defendant filed the pending motion on July 15, 2020, asking the Court to reduce his

sentence to time served or for home confinement. See (Doc. No. 41). When filing the motion,

Defendant had over 11 months remaining in his total sentence, and he had served approximately

53% of his sentence. Defendant’s projected release date is July 6, 2021. In his motion,

Defendant argues that his medical conditions constitute extraordinary circumstances justifying

granting him compassionate release. (Id.).

       II.     DISCUSSION

        The Court denies Defendant’s request for a sentence reduction because he has not

demonstrated “extraordinary and compelling reasons” warranting release. Under the relevant

provision of Section 3582(c), a court can grant a sentence reduction only if it determines that

“extraordinary and compelling reasons” justify the reduction and that “such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A)(i). The Sentencing Commission’s policy statement defines “extraordinary and

compelling reasons” to include, as relevant here, certain specified categories of medical

conditions. U.S.S.G. § 1B1.13, cmt. n.1(A). To state a cognizable basis for a sentence reduction

based on a medical condition, a defendant first must establish that his condition falls within one

of the categories listed in the policy statement. Those categories include, as particularly relevant

here, (i) any terminal illness, and (ii) any “serious physical or medical condition . . . that

substantially diminishes the ability of the defendant to provide self-care within the environment

of a correctional facility and from which he or she is not expected to recover.” U.S.S.G. 1B1.13,

cmt. n.1(A). If a defendant’s medical condition does not fall within one of the categories

                                                   2



      Case 3:19-cr-00157-MOC-DCK Document 46 Filed 09/11/20 Page 2 of 5
specified in the application note (and no other part of the application note applies), his motion

must be denied.

       The mere existence of the COVID-19 pandemic, which poses a general threat to every

non-immune person in the country, does not fall into either of those categories and therefore

could not alone provide a basis for a sentence reduction. The categories encompass specific

serious medical conditions afflicting an individual inmate, not generalized threats to the entire

population. As the Third Circuit has held, “the mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone cannot independently justify

compassionate release.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

       That does not mean, however, that COVID-19 is irrelevant to a court’s analysis of a

motion under Section 3582(c)(1)(A). If an inmate has a chronic medical condition that has been

identified by the CDC as elevating the inmate’s risk of becoming seriously ill from COVID-19,

that condition may satisfy the standard of “extraordinary and compelling reasons.” Under these

circumstances, a chronic condition (i.e., one “from which [the defendant] is not expected to

recover”) reasonably may be found to be “serious” and to “substantially diminish[] the ability of

the defendant to provide self-care within the environment of a correctional facility,” even if that

condition would not have constituted an “extraordinary and compelling reason” absent the risk of

COVID-19. U.S.S.G. § 1B1.13, cmt. n.1(A)(ii)(I). In particular, while COVID-19 may affect

whether an inmate can show “extraordinary and compelling reasons” warranting compassionate

release under 18 U.S.C. § 3582(c)(1)(A), to make such a showing, a defendant must show that he

or she has a condition or characteristic that is a cognizable basis for compassionate release under

the current criteria, that that condition or characteristic elevates the inmate’s risk of becoming

seriously ill from COVID-19 under the CDC guidelines, and that the defendant is more likely to

                                                  3



      Case 3:19-cr-00157-MOC-DCK Document 46 Filed 09/11/20 Page 3 of 5
contract COVID-19 in his or her particular institution than if released. See United States v.

Feiling, No. 3:19cr112, 2020 WL 1821457, at *7 (E.D. Va. Apr. 10, 2020) (collecting cases).

       Defendant does not qualify for relief based on extraordinary or compelling

circumstances. Defendant, age 32 and otherwise healthy inmate, asserts he has respiratory

concerns, with a prior history of Asthma and respiratory ailments.1 Defendant has not provided

documentation of any current, chronic respiratory condition or similar infirmity. In Defendant’s

most recent medical examination, February 24, 2020, he denied any respiratory ailments.

Furthermore, BOP medical records reflect the Defendant’s pulmonary/respiratory system is

operating within normal limits. Defendant fails to establish that he is more likely to contract

COVID-19 while incarcerated at FCI Edgefield due to his health status.

       There is no evidence that Defendant’s ability “to provide self-care within the

environment of a correctional facility” has been “substantially diminished” within the meaning

of USSG 1B1.13, cmt. n.1 (A). Furthermore, Defendant has not provided the Court with

sufficient information about whether his proposed release plans would have any effect (increase

or decrease) on his chances of contracting COVID-19 if he were to be released. As a result, even

if there were an outbreak at FCI Edgefield in the future, the lack of a detailed plan makes it

impossible to determine whether Defendant is more likely to contract COVID-19 if released

and/or cause others to contract COVID-19 if he is released. See Feiling, 2020 WL 1821457, at

*8. Thus, he has failed to establish extraordinary and compelling reasons in support of his

motion for compassionate release.



1 The medical records indicate that Defendant was last hospitalized in 1994 for asthma, PNS,
and bronchitis. (Doc. No. 45-1 at 16). The Government notes that Defendant does not
demonstrate recent breathing problems or hepatitis.

                                                 4



      Case 3:19-cr-00157-MOC-DCK Document 46 Filed 09/11/20 Page 4 of 5
       Lastly, Defendant’s motion is denied because he must show his circumstances are

extraordinary and compelling in light of the factors set forth in 18 U.S.C. § 3353(a) and that he is

not a danger to the safety of any other person or the community. Defendant has not and cannot

make such a showing. Defendant has a lengthy criminal record, and his sentence appropriately

holds him accountable for his recidivist history. As referenced above, Defendant pled guilty to

trafficking bulk actual methamphetamine narcotics, on multiple dates. Furthermore, his recent

Federal criminal infraction (Count 1 – 02/06/2018), occurred less than four months after his prior

drug trafficking conviction (10/23/2017). See (Doc No. 34: PSR). Even more troubling,

Defendant—with a previous drug trafficking conviction—returned to his same criminal method

of operation, while under a criminal justice sentence. In light of Defendant’s record and the

totality of relevant circumstances, this Court will, therefore, alternatively deny the motion for a

sentence reduction under the Section 3553(a) factors.

       Having thus considered defendant’s motion and reviewed the pleadings, the Court enters

the following Order.

                                            ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s Motion for Compassionate

Release/Reduction of Sentence, (Doc. No. 41), is DENIED.



                                              Signed: September 11, 2020




                                                  5



      Case 3:19-cr-00157-MOC-DCK Document 46 Filed 09/11/20 Page 5 of 5
